DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Receipt is acknowledged of an amendment, filed 29 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 4-11, 13-15, 18 and 19 are pending for examination.
Claims 1, 5, 11 and 13 have been amended.
Claim 2, 3, 12, 16, 17 and 20 are canceled.
Specification and Drawings:
Amendments to the abstract of the disclosure have been submitted with the amendment filed 29 August 2022.
Amendments to the drawings have been submitted with the amendment filed 29 August 2022.
Drawings
The replacement drawings were received on 29 August 2022.  These drawings are acceptable.
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, i.e. said, in line 5.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5 and 15 are objected to because of the use of an incorrect claim status identifier.  Claim 5 should have the status identifier “(currently amended)”, and claim 15 should have the status identifier “(original)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yacus (US 4,205,624) in view of Wilford (US 8,147,772) and Verderosa et al. (US 2004/0084064) (hereinafter Verderosa).
Regarding claim 1, the Yacus reference discloses a process for reprocessing soiled animal bedding material (title) commingled with manure to form a product (col. 1, lines 41-47), comprising the steps of: 
a. separating said soiled bedding material in a shaker (using a first shaker/screener 5, 6 followed by a second shaker/screener 12, 13) to send at least a preponderance of said manure to a holding tank (waste collector 11) (see col. 3, lines 26-43); 
b. cleaning said separated bedding material with cleaning agents and/or washing and rinsing thereof (col. 3, lines 26-37); 
c. decontaminating said bedding material by heating and drying said separated bedding material (col. 3, lines 44-59, the separated bedding material is subjected to heat from a hot air machine (14)); 
d. packaging said product (col. 3, lines 49 and 50: “they are vibratorily moved on the inclined screen 13 downwardly to a collecting 55 gallon drum 15” and col. 3, lines 57-59: “rubber particles in drum 15 are in a condition for reuse in a horse stall”); and
e. said separation step being the first step of said process (the separating occurs before the steps of clean and/or washing and rinsing, and decontaminating by heating and drying of the separated bedding material) and said product, after being packaged (col. 3, lines 57-59), having substantially a same texture, color, and appearance as fresh animal bedding material (col. 3, lines 35-37: “As a result of the steam cleaning, the crumb rubber particles are cleansed of waste and revert from their brownish color virtually to their black color.”).
The Yacus reference meets all of applicant’s claimed subject matter with the exception of expressly disclosing that (1) the soiled animal bedding material is composed of wood shavings commingled with manure, (2) decontaminating said bedding material by heating and drying said separated bedding material, wherein said bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed, and (3) packaging said product by a bagging system configured to receive said product and package it into bags.
Concerning (1) the soiled animal bedding material is composed of wood shavings commingled with manure: the Yacus reference discloses that the soiled animal bedding material is composed of rubber crumb particles commingled with manure, but may also be composed of other materials commingled with manure (Yacus, paragraph bridging columns 3 and 4: “it is apparent that numerous other arrangements may be devised by those skilled in the art without departing from the spirit and scope of the invention. For example, the materials such as crushed walnut shells, corn cobs or such materials other than rubber particles are suitable for bedding materials and are cleaned, sanitized, dried and insecticided as described.”).
The Wilford reference discloses that it is old and well known in the relevant art to reprocess soiled animal bedding material commingled with manure in which the soiled animal bedding material may be composed of wood shavings, commingled with manure (Wilford, col. 1, lines 22-30: “More specifically, this invention relates to the processing of equine (horse) waste bedding or manure composed mostly of wood products such as shavings and sawdust and reclaiming the wood products, transforming this into a clean, safe, reusable byproduct to be reused as horse bedding and/or bio-mass burner fuel.”).
The Verderosa reference discloses that it is old and well known in the relevant art to reprocess soiled animal bedding material commingled with manure in which the soiled animal bedding material may be composed of rubber particles as well as wood shavings, commingled with manure.  The Verderosa reference teaches that it is known that rubber particles and wood shavings may each be used as animal bedding material, and that each may be repurposed and processed from a soiled animal bedding material condition into a reusable product such as animal bedding material (Verderosa, paragraph [0010]: “such bedding include the long used mainstay of straw, and more recently developed bedding such as wood shavings, sand, and most recently, particles of recycled rubber, or crumb rubber.”  Verderosa, paragraph [0043]: “dirty bedding is scooped up from barns and stables housing the animals, preferably crumb rubber bedding though wood chips and other solid bedding may be used …”  Verderosa, paragraph [0044]: “dirty bedding 71 preferably in the form of crumb rubber, though wood chips, or other bedding 74 may be used (hereinafter all referred to as bedding) contaminated with waste material 77 such as straw, manure, sand, and silt is loaded into a feed hopper…”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Yacus process of reprocessing soiled animal bedding material by having substituted soiled animal bedding material composed of wood shavings, commingled with manure, as suggested by Wilford and Verderosa, for the soiled animal bedding material composed of rubber particles and other materials, commingled with manure.  In this instance, a skilled artisan would have recognized that the teachings of Wilford and Verderosa provide motivation for substituting one type of soiled animal bedding material for another, and that the substituted soiled animal bedding material once substituted into the Yacus process may be processed into a product with the expectation of achieving a successful and predictable result.  A skilled artisan would have recognized that there is nothing new or unobvious about substituting wood shavings for the rubber particles in the process of Yacus based on the collective teachings of the Wilford and Verderosa references.
Concerning (2) decontaminating said bedding material by heating and drying said separated bedding material, wherein said bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed: the Wilford reference discloses a method and apparatus for heating and drying bedding material in which contaminated bedding material is subjected to heated air.  In the apparatus the bedding material is subject to a step of decontaminating said bedding material by heating and drying said separated bedding material, wherein said bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed (col. 2, lines 35-55: “waste bedding must be subjected to the required time and temperature within a containment apparatus to kill and remove these tiny microbes from the manure.”  See also, col. 3, lines 1-32, and col. 5, lines 3-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process of reprocessing soiled animal bedding material by having incorporated into the step of decontaminating the bedding material by heating and drying the separated bedding material the Wilford teachings of having the heating and drying be such that the bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  In this instance a skilled artisan would have recognized that such a modification of the heating and drying by the use of the hot air machine in the Yacus process based on the incorporated teachings of Wilford would result in the bedding material being held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  A skilled artisan would have recognized that such would be beneficial to ensuring that the treated bedding material is acceptable for reuse as bedding material.  Furthermore, in this instance, the modification of the Yacus process to incorporate the teachings of Wilford involves no more than the predictable use of prior art elements according to their established functions.  
Concerning (3) packaging said product by a bagging system configured to receive said product and package it into bags: the Wilford reference discloses packaging an end product, and the packaging is carried out by a bagging system configured to receive the end product and package it into bags (Wilford, col. 3, lines 22-32: “Materials gathered from the exit conveyor of this invention can be easily tested for desired qualities, sent to a storage bin or sent to a pellet mill and/or bagging system. Processed material will now meet the criteria for both equine and other animal bedding and can be packaged and sold as such in either loose or pelleted form.”).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process for reprocessing soiled animal bedding material by having incorporated the step of packaging said product by a bagging system configured to receive said product and package it into bags, as taught by Wilford, in order to produce a marketable packaged product.  Furthermore, in this instance, the modification of the Yacus process to incorporate the teachings of Wilford involves no more than the predictable use of prior art elements according to their established functions.  
Regarding claim 5, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 1, but does not expressly disclose that said product is a recycled bedding material.  The Yacus reference also teaches other materials may comprise the bedding materials, such as crushed walnut shells, corn cobs or such material other than rubber particles.  
However, the Wilford reference discloses that that the soiled bedding material may comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product (Wilford: col. 1, lines 22-30: “this invention relates to the processing of equine (horse) waste bedding or manure composed mostly of wood products such as shavings and sawdust and reclaiming the wood products, transforming this into a clean, safe, reusable byproduct to be reused as horse bedding and/or bio-mass burner fuel.”).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the process of Yacus by having had the soiled bedding material comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product, as taught by Wilford, in order to provide alternative uses for the end product and to make use of known and readily available bedding material.
Regarding claim 6, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 1 wherein additives are added to said bedding material (Yacus: col. 1, lines 12-14 and col. 3, lines 53-56, “coated with an insecticide”).
Regarding claim 9, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 1 comprising the step of sending said soiled bedding to a second shaker/screener (Yacus teaches a first shaker (5, 6) and a second shaker/screener (12, 13)).
Regarding claim 11, the Yacus reference discloses a process for treating soiled animal bedding material (title) commingled with manure to form a product (col. 1, lines 41-47) comprising the steps of (i) separating said soiled bedding material in a shaker (using a first shaker/screener 5, 6 followed by a second shaker/screener 12, 13) to remove at least a preponderance of said manure therefrom (manure is sent to a waste collector 11, see col. 3, lines 26-43), (ii) cleaning said separated bedding material with cleaning agents and/or washing and rinsing thereof (col. 3, lines 26-37), (iii) decontaminating said bedding material by heating and drying said bedding material (the separated bedding material is subjected to heat from a hot air machine 14, see col. 3, lines 44-59), (iv) packaging said product (col. 3, lines 49 and 50: “they are vibratorily moved on the inclined screen 13 downwardly to a collecting 55 gallon drum 15” and col. 3, lines 57-59: “rubber particles in drum 15 are in a condition for reuse in a horse stall”); and wherein said separating step comprises the first step of said process (the separating occurs before the steps of clean and/or washing and rinsing, and decontaminating by heating and drying of the separated bedding material) and said product, after being packaged (col. 3, lines 57-59), has substantially a same texture, color, and appearance as fresh animal bedding material (col. 3, lines 35-37: “As a result of the steam cleaning, the crumb rubber particles are cleansed of waste and revert from their brownish color virtually to their black color.”).
The Yacus reference meets all of applicant’s claimed subject matter with the exception of expressly disclosing (1) the soiled animal bedding material is composed of wood shavings and commingled with manure, (2) decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed, and (3) packaging said product by a bagging system configured to receive said product and package it into bags.
Concerning (1) the soiled animal bedding material is composed of wood shavings and commingled with manure: the Yacus reference discloses that the soiled animal bedding is composed of rubber crumb particles and commingled with manure, but may also be composed of other materials and commingled with manure (Yacus, paragraph bridging columns 3 and 4: “it is apparent that numerous other arrangements may be devised by those skilled in the art without departing from the spirit and scope of the invention. For example, the materials such as crushed walnut shells, corn cobs or such materials other than rubber particles are suitable for bedding materials and are cleaned, sanitized, dried and insecticided as described.”).
The Wilford reference discloses that it is old and well known in the relevant art to treat soiled animal bedding material commingled with manure in which the soiled animal bedding material may be composed of wood shavings and commingled with manure (Wilford, col. 1, lines 22-30: “More specifically, this invention relates to the processing of equine (horse) waste bedding or manure composed mostly of wood products such as shavings and sawdust and reclaiming the wood products, transforming this into a clean, safe, reusable byproduct to be reused as horse bedding and/or bio-mass burner fuel.”).
The Verderosa reference discloses that it is old and well known in the relevant art to treat soiled animal bedding material commingled with manure in which the soiled animal bedding material may be composed of rubber particles, as well as wood shavings, and commingled with manure.  The Verderosa reference teaches that it is known that rubber particles and wood shavings may each be used as animal bedding material, and that each may be treated from a soiled animal bedding material condition into a reusable product such as animal bedding material (Verderosa, paragraph [0010]: “such bedding include the long used mainstay of straw, and more recently developed bedding such as wood shavings, sand, and most recently, particles of recycled rubber, or crumb rubber.”  Verderosa, paragraph [0043]: “dirty bedding is scooped up from barns and stables housing the animals, preferably crumb rubber bedding though wood chips and other solid bedding may be used …”  Verderosa, paragraph [0044]: “dirty bedding 71 preferably in the form of crumb rubber, though wood chips, or other bedding 74 may be used (hereinafter all referred to as bedding) contaminated with waste material 77 such as straw, manure, sand, and silt is loaded into a feed hopper…”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Yacus process for treating soiled animal bedding material by having substituted soiled animal bedding material composed of wood shavings and commingled with manure, as suggested by Wilford and Verderosa, for the soiled animal bedding material composed of rubber particles and other materials and commingled with manure.  In this instance, a skilled artisan would have recognized that the teachings of Wilford and Verderosa provide motivation for substituting one type of soiled animal bedding material for another, and that the substituted soiled animal bedding material once substituted into the Yacus process may be processed into a product with the expectation of achieving a successful and predictable result.  A skilled artisan would have recognized that there is nothing new or unobvious about substituting wood shavings for the rubber particles in the process of Yacus based on the collective teachings of the Wilford and Verderosa references.
Concerning (2) decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed: the Wilford reference discloses a method and apparatus for heating and drying bedding material in which contaminated bedding material is subjected to heated air.  In the apparatus the bedding material is subject to a step of decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed (col. 2, lines 35-55: “waste bedding must be subjected to the required time and temperature within a containment apparatus to kill and remove these tiny microbes from the manure.”  See also, col. 3, lines 1-32, and col. 5, lines 3-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process of treating soiled animal bedding material by having incorporated into the step of decontaminating the bedding material by heating and drying the bedding material the Wilford teachings of having the heating and drying be such that the bedding material is held at a temperature and for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  In this instance a skilled artisan would have recognized that such a modification of the heating and drying by the use of the hot air machine in the Yacus process based on the incorporated teachings of Wilford would result in the bedding material being held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  A skilled artisan would have recognized that such would be beneficial to ensuring that the treated bedding material is acceptable for reuse as bedding material.  Furthermore, in this instance, the modification of the Yacus process to incorporate the teachings of Wilford involves no more than the predictable use of prior art elements according to their established functions.  
Concerning (3) packaging said product by a bagging system configured to receive said product and package it into bags: the Wilford reference discloses packaging an end product, and the packaging is carried out by a bagging system configured to receive the end product and package it into bags (Wilford, col. 3, lines 22-32: “Materials gathered from the exit conveyor of this invention can be easily tested for desired qualities, sent to a storage bin or sent to a pellet mill and/or bagging system. Processed material will now meet the criteria for both equine and other animal bedding and can be packaged and sold as such in either loose or pelleted form.”).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process for treating soiled animal bedding material by having incorporated the step of packaging said product by a bagging system configured to receive said product and package it into bags, as taught by Wilford, in order to produce a marketable packaged product.  Furthermore, in this instance, the modification of the Yacus process to incorporate the teachings of Wilford involves no more than the predictable use of prior art elements according to their established functions.  
Regarding claim 13, the Yacus reference discloses a system for treating soiled animal bedding material (title) commingled with manure to form an end product (col. 1, lines 41-47) during a process comprising the steps of (i) separating said soiled bedding material in a shaker (using a first shaker/screener (5, 6) followed by a second shaker/screener (12, 13)) to remove at least a preponderance of said manure therefrom (manure is sent to a waste collector 11, see col. 3, lines 26-43), (ii) cleaning said separated bedding material with cleaning agents and/or washing and rinsing thereof (col. 3, lines 26-37), (iii) decontaminating said bedding material by heating and drying said bedding material (the separated bedding material is subjected to heat from a hot air machine 14, see col. 3, lines 44-59), and (iv) packaging said product (col. 3, lines 49 and 50: “they are vibratorily moved on the inclined screen 13 downwardly to a collecting 55 gallon drum 15” and col. 3, lines 57-59: “rubber particles in drum 15 are in a condition for reuse in a horse stall”), wherein said separating step comprises the first step of said process (the separating occurs before the steps of clean and/or washing and rinsing, and decontaminating by heating and drying of the separated bedding material) and said product, after being packaged (col. 3, lines 57-59), has substantially a same texture, color, and appearance as fresh animal bedding material (col. 3, lines 35-37: “As a result of the steam cleaning, the crumb rubber particles are cleansed of waste and revert from their brownish color virtually to their black color.”).
The Yacus reference meets all of applicant’s claimed subject matter with the exception of expressly disclosing (1) the soiled animal bedding material is composed of wood shavings and commingled with manure, (2) decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed, and (3) packaging said product by a bagging system configured to receive said product and package it into bags.
Concerning (1) the soiled animal bedding material is composed of wood shavings and commingled with manure: the Yacus reference discloses that the soiled animal bedding material is composed of rubber crumb particles and commingled with manure, but may also be composed of other materials and commingled with manure (Yacus, paragraph bridging columns 3 and 4: “it is apparent that numerous other arrangements may be devised by those skilled in the art without departing from the spirit and scope of the invention. For example, the materials such as crushed walnut shells, corn cobs or such materials other than rubber particles are suitable for bedding materials and are cleaned, sanitized, dried and insecticided as described.”).
The Wilford reference discloses that it is old and well known in the relevant art to treat soiled animal bedding material commingled with manure in which the soiled animal bedding material may be composed of wood shavings and commingled with manure (Wilford, col. 1, lines 22-30: “More specifically, this invention relates to the processing of equine (horse) waste bedding or manure composed mostly of wood products such as shavings and sawdust and reclaiming the wood products, transforming this into a clean, safe, reusable byproduct to be reused as horse bedding and/or bio-mass burner fuel.”).
The Verderosa reference discloses that it is old and well known in the relevant art to treat soiled animal bedding material commingled with manure in which the soiled animal bedding material may be composed of rubber particles, as well as wood shavings, and commingled with manure.  The Verderosa reference teaches that it is known that rubber particles and wood shavings may each be used as animal bedding material, and that each may be treated from a soiled animal bedding material condition into a reusable product such as animal bedding material (Verderosa, paragraph [0010]: “such bedding include the long used mainstay of straw, and more recently developed bedding such as wood shavings, sand, and most recently, particles of recycled rubber, or crumb rubber.”  Verderosa, paragraph [0043]: “dirty bedding is scooped up from barns and stables housing the animals, preferably crumb rubber bedding though wood chips and other solid bedding may be used …”  Verderosa, paragraph [0044]: “dirty bedding 71 preferably in the form of crumb rubber, though wood chips, or other bedding 74 may be used (hereinafter all referred to as bedding) contaminated with waste material 77 such as straw, manure, sand, and silt is loaded into a feed hopper…”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Yacus system for treating soiled animal bedding material by having substituted soiled animal bedding material composed of wood shavings and commingled with manure, as suggested by Wilford and Verderosa, for the soiled animal bedding material composed of rubber particles and other materials and commingled with manure.  In this instance, a skilled artisan would have recognized that the teachings of Wilford and Verderosa provide motivation for substituting one type of soiled animal bedding material for another, and that the substituted soiled animal bedding material once substituted into the Yacus system may be processed into a product with the expectation of achieving a successful and predictable result.  A skilled artisan would have recognized that there is nothing new or unobvious about substituting wood shavings for the rubber particles in the system of Yacus based on the collective teachings of the Wilford and Verderosa references.
Concerning (2) decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed: the Wilford reference discloses a method and apparatus for heating and drying bedding material in which contaminated bedding material is subjected to heated air.  In the apparatus the bedding material is subject to a step of decontaminating said bedding material by heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed (col. 2, lines 35-55: “waste bedding must be subjected to the required time and temperature within a containment apparatus to kill and remove these tiny microbes from the manure.”  See also, col. 3, lines 1-32, and col. 5, lines 3-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus system for treating soiled animal bedding material by having incorporated into the step of decontaminating the bedding material by heating and drying the bedding material the Wilford teachings of having the heating and drying be such that the bedding material is held at a temperature and for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  In this instance, a skilled artisan would have recognized that such a modification of the heating and drying by the use of the hot air machine in the Yacus system based on the incorporated teachings of Wilford would result in the bedding material being held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed.  A skilled artisan would have recognized that such would be beneficial to ensuring that the treated bedding material is acceptable for reuse as bedding material.  Furthermore, in this instance, the modification of the Yacus system to incorporate the teachings of Wilford involves no more than the predictable use of prior art elements according to their established functions.  
Concerning (3) packaging said product by a bagging system configured to receive said product and package it into bags: the Wilford reference discloses packaging an end product, and the packaging is carried out by a bagging system configured to receive the end product and package it into bags (Wilford, col. 3, lines 22-32: “Materials gathered from the exit conveyor of this invention can be easily tested for desired qualities, sent to a storage bin or sent to a pellet mill and/or bagging system. Processed material will now meet the criteria for both equine and other animal bedding and can be packaged and sold as such in either loose or pelleted form.”).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus system for treating soiled animal bedding material by having incorporated the step of packaging said product by a bagging system configured to receive said product and package it into bags, as taught by Wilford, in order to produce a marketable packaged product.  Furthermore, in this instance, the modification of the Yacus system to incorporate the teachings of Wilford involves no more than the predictable use of prior art elements according to their established functions.  
Regarding claim 14, the Yacus system, as modified by Wilford and Verderosa above, teaches the system recited by claim 13, but does not expressly disclose that the end product is a fuel product.  
However, the Wilford reference also discloses that the end product may be either a reusable animal bedding or a fuel (col. 5, lines 25-31).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus system for subjecting soiled animal bedding material commingled with manure to form an end product during a process by having had the produced end product be an end product that it is a fuel product, as suggested by Wilford, since a skilled artisan would recognize that Wilford teaches that soiled bedding material may be processed into either animal bedding or a fuel (Wilford: col. 1, lines 22-30).
Regarding claim 15, the Yacus system, as modified by Wilford  and Verderosa above, teaches the system as recited by claim 13, but does not expressly disclose that said end product is a recycled bedding material.  
The Yacus reference also teaches other materials may comprise the bedding materials, such as crushed walnut shells, corn cobs or such material other than rubber particles.  
However, the Wilford reference discloses that that the soiled bedding material may comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product (Wilford: col. 1, lines 22-30).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus system for subjecting soiled animal bedding material commingled with manure to form an end product during a process by having had the soiled bedding material comprise a wood product such as shavings and that the end product may be a recycled bedding material, as taught by Wilford, in order to provide alternative uses for the end product and to make use of known and readily available bedding material.
Regarding claim 18, the Yacus system, as modified by Wilford above, teaches the process as recited by claim 13 wherein additives are added to said bedding material (Yacus: col. 1, lines 12-14 and col. 3, lines 53-56, “coated with an insecticide”)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Fagan (US 7225757).
Regarding claim 4, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 1, and teaches a step of composting said separated manure (see col. 2, lines 29-31: “waste and hay segregated from the rubber particles on the orbital screener are suitably dried and bagged for reuse, for example, as a soil ingredient” which is read as composting).
However, attention is directed to the Fagan reference should it be argued that the Yacus process, as modified by Wilford and Verderosa above, teaches the process recited by claim 1, but does not disclose further comprising the step of composting said separated manure.
The Fagan reference discloses in a similar type of reprocessing of soiled animal bedding material (sand) commingled with manure that it is old and well known in the relevant art to separate the bedding material, for reuse, from the manure.  The separated manure can be composted (Fagan, col. 2, lines 37-41: “the manure that is separated from the sand is in an aqueous slurry. The manure slurry is subjected to a second cyclonic action so as to dewater the manure. Once the manure is dewatered, it can be used as a compost material.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process for reprocessing soiled animal bedding material by having incorporated the step of composting said separated manure, as taught by Fagan, in order to make use of the separated manure as a useful end product.
Claims 7, 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1, 6 and 11 above, and further in view of MacQuoid et al. (US 2004/0025422) (hereinafter MacQuoid).
Regarding claims 7 and 8, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claim 6,  but does not expressly disclose wherein said additives are added to said bedding material after said bedding material is dried, and wherein said additives comprise botanicals.  
However, the MacQuoid reference expressly discloses that a bedding material (animal litter in the form of pellets) in which additives are added (additives 18 - see paragraph 25) to the bedding material, that the additives are added after said bedding material is dried (see for example paragraph 19, and paragraph 54: “the additives can be mixed with the coconut coir prior to formation as a pellet, or can be coated on the outside of the pellet”), and that the additives are botanicals (paragraph 25: “… additive which can be used to control odor is fruit and fruit by-products. Citrus peels are known for helping to mask or absorb odors.” 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process by having incorporated steps comprising wherein additives are added to the bedding material, the additives are added to said bedding after said bedding material is dried, and the additives are botanicals, as taught by MacQuoid, in order to produce an aromatic bedding product that can mask or absorb odors.
Regarding claims 10 and 19, the Yacus process, as modified by Wilford and Verderosa above, teaches the process as recited by claims 1 and 11, but does not expressly disclose wherein said bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%.
However, the MacQuoid reference discloses that the drying of the bedding material (animal litter) should be such that bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%, since the bedding material is intended to be used to as an absorbent (paragraph 19: “If ... intended to be used as an absorbent, a lower moisture content is desirable (preferably below 30 percent, more preferably below 20 percent and most preferably below 10 percent”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process by having incorporated the bedding material is held at a temperature for a time sufficient to attain a required moisture level ranging from about 10 to 17%, as suggested by MacQuoid, in order to provide a dry, absorbent material for use as a bedding material.
Response to Arguments
Applicant’s amendment and corresponding arguments, see page 8 of the Remarks, filed 29 August 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 8, 11 and 12 of the Remarks, filed 29 August 2022, with respect to the objection to the abstract of the disclosure are noted but the objection to the abstract of the disclosure is repeated.
Applicant’s amendment and corresponding arguments, see pages 12 and 13 of the Remarks, filed 29 August 2022, with respect to the objection to claim 5 have been fully considered and are persuasive.  The objection to claim 5 as set forth in the previous Office action has been withdrawn. 
Applicant's amendment and corresponding arguments, see pages 13-35 of the Remarks, filed 29 August 2022, with respect to the 35 USC 103 rejections set forth in the previous Office action have been fully considered but they are not persuasive.
Beginning on page 15 of the Remarks, applicant argues that the independent claim 1 as now amended includes limitations not taught or suggested by the applied prior art to Yacus,  Wilford or Verderosa.  However, this argument is unpersuasive because the claim limitations are found in the applied prior art as set forth above in the rejection of claim 1, and the Office has provided a statement explain the motivation as to why a skilled artisan would have modified the Yacus process based on the teachings and suggestions of Wilford and Verderosa.
The argument that Yacus does not teach cleaning said separated bedding material with cleaning agents and/or washing and rinsing thereof, is without merit as the Yacus reference expressly teaches such a step as stated in the rejection.  To argue that Yacus also discloses dry cleaning is irrelevant to a proper interpretation of the limitations set forth in the claim.  The Office has applied the broadest reasonable interpretation as the terms reasonably allow and in light of the specification, but without reading limitations from the specification into the claims.  In this instance the cleaning step is expressly disclosed and taught by Yacus.    Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.). This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, “heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF” required heating the dough, rather than the air inside an oven, to the specified temperature.). 

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)(discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).

Applicant argues that the prior art does not teach the soiled bedding material being composed of wood shavings commingled with manure, as set forth in the claims.  However, as is stated in the rejection above, both the Wilford and Verderosa references disclose the soiled bedding material composed of wood shavings commingled with manure.  The Office has explained why the substitution of the soiled bedding material composed of wood shavings commingled with manure for the soiled bedding material composed of rubber particles and other materials commingled with manure would have been obvious to a skilled artisan.
Applicant argues that the prior art does not teach the decontamination step as claimed, that the decontaminated product is packaged by a bagging system as claimed, and that the decontaminated packaged product has substantially a same texture, color and appearance as fresh animal bedding as claimed.  However, applicant seems to ignore the fact that the Office action clearly explained where those limitations are found in the applied prior art references of Yacus, Wilford and Verderosa, as well as clearly stating why a skilled artisan would have been motivated to have modified the Yacus process and system in order to arrive at the claimed subject matter.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applied prior art is all related to the reprocessing and treating of soiled bedding material to produce a reusable bedding material or fuel product.  The applied prior art is clearly trying to solve the same problem as the applicant.  The applied prior art provides motivation for combining the teachings and suggestions found in the prior art in order to arrive at the claimed subject matter.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
It is noted that applicant has provided no specific arguments pointing out any errors with respect to the rejections of the dependent claims which depend from claim 1, and thus the rejections of the dependent claims are deemed proper.
Applicant’s arguments concerning the 35 USC 103 rejection of claims 4, 7, 8 and 10 are noted but deemed unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, the argument that applicant believes that they have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the 35 USC 103 rejection of claims 11-18 and 20 as set forth in the previous Office action, it is pointed out that independent claims 11 and 13 have been amended, and a new grounds of rejection has been applied because of the amendments to the claims.  Applicant’s arguments concerning the rejection are noted but deemed unpersuasive for the same reasons discussed above with regard to applicant’s arguments concerning the rejection of claim 1.  The Office has applied the broadest reasonable interpretation as the terms reasonably allow and in light of the specification, but without reading limitations from the specification into the claims.  In this instance the cleaning step is expressly disclosed and taught by Yacus.  Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, the argument that applicant believes that they have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is noted that applicant has provided no specific arguments pointing out any errors with respect to the rejections of certain dependent claims which depend from claim 11, and thus the rejections of the dependent claims are deemed proper.
Applicant’s arguments concerning the 35 USC 103 rejection of claim 19 as set forth in the previous Office action are noted but deemed unpersuasive.  It is pointed out that claim 19 depends from independent claim 11 which has been amended, and a new grounds of rejection has been applied because of the amendments to the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, the argument that applicant believes that they have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 October 2022